 William M. Briggs, PhD
 Statistician to the Stars!
 matt@wmbriggs.com
 917-392-0691

                                   1. Experience
    (1) 2016: Author of Uncertainty: The Soul of Modeling, Probability & Sta-
        tistics, a book which argues for a complete and fundamental change in the
        philosophy and practice of probability and statistics. Eliminate hypothesis
        testing and estimation, and move to verifiable predictions. This includes
        AI and machine learning. Call this The Great Reset, but a good one.
    (2) 2004-2016 Adjunct Professor of Statistical Science, Cornell
        University, Ithaca, New York
        I taught a yearly Masters course to people who (rightfully) hate statistics.
        Interests: philosophy of science & probability, epistemology, epidemiology
        (ask me about the all-too-common epidemiologist fallacy), Bayesian sta-
        tistics, medicine, climatology & meteorology, goodness of forecasts, over-
        confidence in science; public understanding of science, limitations of science,
        scientism; scholastic metaphysics (as it relates to epistemology).
    (3) 1998-present. Statistical consultant, Various companies
        Most of my time is spent coaxing people out of their money to tell them
        they are too sure of themselves. All manner of analyses cheerfully un-
        dertaken. Example: Fraud analysis; I created the Wall Street Journal’s
        College Rankings. I consultant regularly at Methodist and other hospitals,
        start-ups, start-downs, and with any instition willing to fork it over.
    (4) 2003-2010. Research Scientist, New York Methodist Hospital,
        New York
        Besides the usual, I sit/sat on the Institutional Review Committee to assess
        the statistics of proposed research. I was an Associate Editor for Monthly
        Weather Review (through 2011). Also a member of the American Meteoro-
        logical Society’s Probability and Statistics Committee (through 2011). At
        a hospital? Yes, sir; at a hospital. It rains there, too, you know.
    (5) Fall 2007, Fall 2010 Visiting Professor of Statistics, Depart-
        ment of Mathematics, Central Michigan University, Mt. Pleas-
        ant, MI
        Who doesn’t love a visit from a statistician? Ask me about the difference
        between “a degree” and “an education.”
    (6) 2003-2007, Assistant Professor Statistics, Weill Medical Col-
        lege of Cornell University, New York, New York
        Working here gave me a sincere appreciation of the influences of government
        money; grants galore.
    (7) 2002-2003. Gotham Risk Management, New York
        A start-up then, after Enron’s shenanigans, a start-down. We set future
        weather derivative and weather insurance contract prices that incorporated
        information from medium- and long-range weather and climate forecasts.
    (8) 1998-2002. DoubleClick, New York
        Lead statistician. Lot of computer this and thats; enormous datasets.
    (9) 1993-1998. Graduate student, Cornell University
                                          1




Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 13 Document 1-8
 2


          Meteorology, applied climatology, and finally statistics. Was Vice Chair of
          the graduate student government; probably elected thanks to a miracle.
     (10) 1992-1993. National Weather Service, Sault Ste. Marie, MI
          Forecast storms o’ the day and launched enormous balloons in the name of
          Science. My proudest moment came when I was able to convince an ancient
          IBM-AT machine to talk to an analog, 110 baud, phone-coupled modem,
          all using BASIC!
     (11) 1989-1992. Undergraduate student, Central Michigan Univer-
          sity
          Meteorology and mathematics. Started the local student meteorology group
          to chase tornadoes. Who knew Michigan had so few? Spent a summer at
          U Michigan playing with a (science-fiction-sounding) lidar.
     (12) 1983-1989. United States Air Force
          Cryptography and other secret stuff. Shot things; learned pinochle. I
          adopted and became proficient with a fascinating and versatile vocabulary.
          Irritate me for examples. TS/SCI, etc. security clearance (now inactive).


                                    2. Education
      (1) Ph.D., 2004, Cornell University. Statistics.
      (2) M.S., 1995, Cornell University. Atmospheric Science.
      (3) B.S., Summa Cum Laude, 1992, Central Michigan University. Meteorology
          and Math.


                                  3. Publications
 3.0.1. Popular.
      (1) Op-eds in various newspapers; articles in Stream, Crisis Magazine, The
          Remnant, Quadrant, Quirks; blog with ∼70,000 monthly readers. Various
          briefs submitted to government agencies, such as California Air Resources
          Board, Illinois Department of Natural Resources. Talks and holding-forths
          of all kinds.

 3.0.2. Books.
      (1) Richards, JW, WM Briggs, and D Axe, 2020. UThe Price of Panic: How
          the Tyranny of Experts Turned a Pandemic into a Catastrophe. Regnery.
          Professors Jay Richards, William Briggs, and Douglas Axe take a deep dive
          into the crucial questions on the minds of millions of Americans during one
          of the most jarring and unprecedented global events in a generation.
      (2) Briggs, WM., 2016. Uncertainty: The Soul of Modeling, Probability &
          Statistics. Springer. Philosophy of probability and statistics. A new (old)
          way to view and to use statistics, a way that doesn’t lead to heartbreak
          and pandemic over-certainty, like current methods do.
      (3) Briggs, WM., 2008 Breaking the Law of Averages: Real Life Probability and
          Statistics in Plain English. Lulu Press, New York. Free text for undergrad-
          uates.
      (4) Briggs, WM., 2006 So You Think You’re Psychic? Lulu Press, New York.
          Hint: I’ll bet you’re not.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 13 Document 1-8
                                                                                3


 3.0.3. Methods.



    (1) Briggs, WM and J.C. Hanekamp, 2020. Uncertainty In The MAN Data
        Calibration & Trend Estimates. Atmospheric Environment, In review.
    (2) Briggs, WM and J.C. Hanekamp, 2020. Adjustments to the Ryden & Mc-
        Neil Ammonia Flux Model. Soil Use and Management, In review.
    (3) Briggs, William M., 2020. Parameter-Centric Analysis Grossly Exaggerates
        Certainty. In Data Science for Financial Econometrics, V Kreinovich, NN
        Thach, ND Trung, DV Thanh (eds.), In press.
    (4) Briggs, WM, HT Nguyen, D Trafimow, 2019. Don’t Test, Decide. In
        Behavioral Predictive Modeling in Econometrics, Springer, V Kreinovich, S
        Sriboonchitta (eds.). In press.
    (5) Briggs, William M. and HT Nguyen, 2019. Clarifying ASA’s view on p-
        values in hypothesis testing. Asian Journal of Business and Economics,
        03(02), 1–16.
    (6) Briggs, William M., 2019. Reality-Based Probability & Statistics: Solv-
        ing The Evidential Crisis (invited paper). Asian Journal of Business and
        Economics, 03(01), 37–80.
    (7) Briggs, William M., 2019. Everything Wrong with P-Values Under One
        Roof. In Beyond Traditional Probabilistic Methods in Economics, V Kreinovich,
        NN Thach, ND Trung, DV Thanh (eds.), pp 22—44.
    (8) Briggs, WM, HT Nguyen, D Trafimow, 2019. The Replacement for Hy-
        pothesis Testing. In Structural Changes and Their Econometric Modeling,
        Springer, V Kreinovich, S Sriboonchitta (eds.), pp 3—17.
    (9) Trafimow, D, V Amrhein, CN Areshenkoff, C Barrera-Causil, ..., WM
        Briggs, (45 others), 2018. Manipulating the alpha level cannot cure sig-
        nificance testing. Frontiers in Psychology, 9, 699. doi.org/10.3389/ fp-
        syg.2018.00699.
   (10) Briggs, WM, 2018. Testing, Prediction, and Cause in Econometric Models.
        In Econometrics for Financial Applications, ed. Anh, Dong, Kreinovich,
        and Thach. Springer, New York, pp 3–19.
   (11) Briggs, WM, 2017. The Substitute for p-Values. JASA, 112, 897–898.
   (12) J.C. Hanekamp, M. Crok, M. Briggs, 2017. Ammoniak in Nederland.
        Enkele kritische wetenschappelijke kanttekeningen. V-focus, Wageningen.
   (13) Briggs, WM, 2017. Math: Old, New, and Equalitarian. Academic Ques-
        tions, 30(4), 508–513.
   (14) Monckton, C, W Soon, D Legates, ... (several others), WM Briggs 2018. On
        an error in applying feedback theory to climate. In submission (currently
        J. Climate).
   (15) Briggs, WM, JC Hanekamp, M Crok, 2017. Comment on Goedhart and
        Huijsmans. Soil Use and Management, 33(4), 603–604.
   (16) Briggs, WM, JC Hanekamp, M Crok, 2017. Response to van Pul, van
        Zanten and Wichink Kruit. Soil Use and Management, 33(4), 609–610.
   (17) Jaap C. Hanekamp, William M. Briggs, and Marcel Crock, 2016. A volatile
        discourse - reviewing aspects of ammonia emissions, models, and atmo-
        spheric concentrations in The Netherlands. Soil Use and Management,
        33(2), 276–287.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 13 Document 1-8
 4


     (18) Christopher Monckton of Brenchley, Willie Soon, David Legates, William
          Briggs, 2015. Keeping it simple: the value of an irreducibly simple climate
          model. Science Bulletin. August 2015, Volume 60, Issue 15, pp 1378–1390.
     (19) Briggs, WM, 2015. The Third Way Of Probability & Statistics: Beyond
          Testing and Estimation To Importance, Relevance, and Skill. arxiv.org/
          abs/1508.02384.
     (20) Briggs, WM, 2015. The Crisis Of Evidence: Why Probability And Statistics
          Cannot Discover Cause. arxiv.org/abs/1507.07244.
     (21) David R. Legates, Willie Soon, William M. Briggs, Christopher Monckton
          of Brenchley, 2015. Climate Consensus and ‘Misinformation’: A Rejoinder
          to Agnotology, Scientific Consensus, and the Teachingand Learning of Cli-
          mate Change. Science and Education, 24, 299–318, DOI 10.1007/s11191-
          013-9647-9.
     (22) Briggs, WM, 2014. The Problem Of Grue Isn’t. arxiv.org/abs/1501.03811.
     (23) Christopher Monckton of Brenchley, Willie Soon, David Legates, William
          Briggs, 2014. Why models run hot: results from an irreducibly simple
          climate model. Science Bulletin. January 2015, Volume 60, Issue 1, pp
          122-135.
     (24) Briggs, WM, 2014. Common Statistical Fallacies. Journal of American
          Physicians and Surgeons, Volume 19 Number 2, 58–60.
     (25) Aalt Bast, William M. Briggs, Edward J. Calabrese, Michael F. Fenech,
          Jaap C. Hanekamp, Robert Heaney, Ger Rijkers, Bert Schwitters, Pieternel
          Verhoeven, 2013. Scientism, Legalism and Precaution—Contending with
          Regulating Nutrition and Health Claims in Europe. European Food and
          Feed Law Review, 6, 401–409.
     (26) Legates, DR, Soon, W, and Briggs, 2013. Learning and Teaching Climate
          Science: The Perils of Consensus Knowledge Using Agnotology. Science
          and Education, DOI 10.1007/s11191-013-9588-3.
     (27) Briggs, WM, 2012. On Probability Leakage. arxiv.org/abs/1201.3611.
     (28) Briggs, WM, 2012. Why do statisticians answer questions no one ever asks?
          Significance. Volume 9 Issue 1 Doi: 10.1111/j.1740-9713.2012.00542.x. 30–
          31.
     (29) Briggs, WM, Soon, W, Legates, D, Carter, R, 2011. A Vaccine Against
          Arrogance. Water, Air, & Soil Pollution: Volume 220, Issue 1 (2011),
          Page 5-6
     (30) Briggs, WM, and R Zaretzki, 2009. Induction and falsifiability in statistics.
          arxiv.org/abs/math/0610859.
     (31) Briggs, WM, 2011. Discussion to A Gelman. Why Tables are Really Much
          Better than Graphs. Journal Computational and Graphical Statistics. Vol-
          ume 20, 16–17.
     (32) Zaretzki R, Gilchrist MA, Briggs WM, and Armagan A, 2010. Bias cor-
          rection and Bayesian analysis of aggregate counts in SAGE libraries. BMC
          Bioinformatics, 11:72doi:10.1186/1471-2105-11-72.
     (33) Zaretzki, R, Briggs, W, Shankar, M, Sterling, M, 2009. Fitting distri-
          butions of large scale power outages: extreme values and the effect of
          truncation. International Journal of Power and Energy Systems. DOI:
          10.2316/Journal.203.2009.1.203-4374.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 13 Document 1-8
                                                                                5


   (34) Briggs, WM, 2007. Changes in number and intensity of world-wide tropical
        cyclones arxiv.org/physics/0702131.
   (35) Briggs, WM, 2007. On the non-arbitrary assignment of equi-probable priors
        arxiv.org/math.ST/0701331.
   (36) Briggs, WM, 2007. On the changes in number and intensity of North
        Atlantic tropical cyclones Journal of Climate. 21, 1387-1482.
   (37) Briggs, WM, Positive evidence for non-arbitrary assignments of probability,
        2007. Edited by Knuth et al. Proceedings 27th International Workshop on
        Bayesian Inference and Maximum Entropy Methods in Science and Engi-
        neering. American Institute of Physics. 101-108.
   (38) Briggs, WM, R Zaretzki, 2007. The Skill Plot: a graphical technique for
        the evaluating the predictive usefulness of continuous diagnostic tests. With
        Discussion. Biometrics. 64(1), 250-6; discussion 256-61. PMID: 18304288.
   (39) Zaretzki R, Gilchrist MA, Briggs WM, 2010. MCMC Inference for a Model
        with Sampling Bias: An Illustration using SAGE data. arxiv.org/abs/0711.3765
   (40) Briggs, WM, and D Ruppert, 2006. Assessing the skill of yes/no forecasts
        for Markov observations. Monthly Weather Review. 134, 2601-2611.
   (41) Briggs, WM, 2007. Review of Statistical Methods in the Atmospheric Sci-
        ences (second edition, 2006) by Wilks, D.S. Journal of the American Sta-
        tistical Association, 102, 380.
   (42) Briggs, WM, M Pocernich, and D Ruppert, 2005. Incorporating misclassi-
        fication error in skill assessment. Monthly Weather Review, 133(11), 3382-
        3392.
   (43) Briggs, WM, 2005. A general method of incorporating forecast cost and
        loss in value scores. Monthly Weather Review, 133(11), 3393-3397.
   (44) Briggs, WM, and D Ruppert, 2005. Assessing the skill of Yes/No Predic-
        tions. Biometrics. 61(3), 799-807. PMID: 16135031.
   (45) Briggs, WM, 2004. Discussion to T Gneiting, LI Stanberry, EP Grimit, L
        Held, NA Johnson, 2008. Assessing probabilistic forecasts of multivariate
        quantities, with an application to ensemble predictions of surface winds.
        Test. 17, 240-242.
   (46) Briggs, WM, 2004. Discussion to Gel, Y, AE Raftery, T Gneiting, and V.J.
        Berrocal, 2004. Calibrated Probabilistic Mesoscale Weather Field Forecast-
        ing: The Geostatistical Output Perturbation (GOP) Method. J. American
        Statistical Association. 99 (467): 586-587.
   (47) Mozer, JB, and Briggs, WM, 2003. Skill in real-time solar wind shock
        forecasts. J. Geophysical Research: Space Physics, 108 (A6), SSH 9 p.
        1-9, (DOI 10.1029/2003JA009827).
   (48) Briggs, WM, 1999. Review of Forecasting: Methods and Applications (third
        edition, 1998) by Makridakis, Wheelwright, and Hyndman; and Elements
        of Forecasting (first edition, 1998) by Diebold. Journal of the American
        Statistical Association, 94, 345-346.
   (49) Briggs, W.M., and R.A. Levine, 1997. Wavelets and Field Forecast Verifi-
        cation. Monthly Weather Review, 25 (6), 1329-1341.
   (50) Briggs, WM, and DS Wilks, 1996. Estimating monthly and seasonal dis-
        tributions of temperature and precipitation using the new CPC long-range
        forecasts. Journal of Climate, 9, 818-826.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 5 of 13 Document 1-8
 6


     (51) Briggs, WM, and DS Wilks, 1996. Extension of the CPC long-lead tem-
          perature and precipitation outlooks to general weather statistics. Journal
          of Climate, 9, 3496-3504.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of 13 Document 1-8
                                                                                7


 3.0.4. Applications.


    (1) Jamorabo, Daniel, Renelus, Benjamin, Briggs, WM, 2019. ”Comparative
        outcomes of EUS-guided cystogastrostomy for peripancreatic fluid collec-
        tions (PFCs): A systematic review and meta-analysis, 2019. Therapeutic
        Advances in Gastrointestinal Endoscopy, in press.
    (2) Benjamin Renelus, S Paul, S Peterson, N Dave, D amorabo, W Briggs,
        P Kancharla, 2019. Racial disparities with esophageal cancer mortality
        at a high-volume university affiliated center: An All ACCESS Invitation,
        Journal of the National Medical Association, in press.
    (3) Mehta, Bella, S Ibrahim, WM Briggs, and P Efthimiou, 2019. Racial/Ethnic
        variations in morbidity and mortality in Adult Onset Still’s Disease: An
        analysis of national dataset”, Seminars in Arthritis and Rheumatism, doi:
        10.1016/j.semarthrit.2019.04.0044.
    (4) Ivanov A, Dabiesingh DS, Bhumireddy GP, Mohamed A, Asfour A, Briggs
        WM, Ho J, Khan SA, Grossman A, Klem I, Sacchi TJ, Heitner JF. Preva-
        lence and Prognostic Significance of Left Ventricular Noncompaction in
        Patients Referred for Cardiac Magnetic Resonance Imaging. Circ Cardio-
        vasc Imaging. 2017 Sep;10(9). pii: e006174. doi: 10.1161/CIRCIMAG-
        ING.117.006174.
    (5) Ivanov A, Kaczkowska BA, Khan SA, Ho J, Tavakol M, Prasad A, Bhu-
        mireddy G, Beall AF, Klem I, Mehta P, Briggs WM, fpaSacchi TJ, Heit-
        ner JF, 2017. Review and Analysis of Publication Trends over Three
        Decades in Three High Impact Medicine Journals. PLoS One. 2017 Jan
        20;12(1):e0170056. doi: 10.1371/journal.pone.0170056.
    (6) A. Ivanova, G.P. Bhumireddy, D.S. Dabiesingh, S.A. Khana, J. Hoa N.
        Krishna, N. Dontineni, J.A Socolow, W.M. Briggs, I. Klem, T.J. Sacchi,
        J.F. Heitner, 2016. Importance of papillary muscle infarction detected by
        cardiac magnetic resonance imaging in predicting cardiovascular events.
        International Journal of Cardiology. Volume 220, 1 October 2016, Pages
        558–563. PMID: 27390987.
    (7) A Ivanov, J Yossef, J Taillon, B Worku, I Gulkarov, A Tortolani, TJ
        Sacchi, WM Briggs, SJ Brener, JA Weingarten, JF Heitner, 2015. Do
        pulmonary function tests improve risk stratification before cardiothoracic
        surgery? Journal of Thoracic and Cardiovascular Surgery. 2015 Oct 30.
        pii: S0022-5223(15)02165-0. doi: 10.101. PMID: 26704058.
    (8) Chen O, Sharma A, Ahmad I, Bourji N, Nestoiter K, Hua P, Hua B, Ivanov
        A, Yossef J, Klem I, Briggs WM, Sacchi TJ, Heitner JF, 2015. Correlation
        between pericardial, mediastinal, and intrathoracic fat volumes with the
        presence and severity of coronary artery disease, metabolic syndrome, and
        cardiac risk factors. Eur Heart J Cardiovasc Imaging. 2015 Jan;16(1):37-
        46. doi: 10.1093/ehjci/jeu145.
    (9) Chery J, Semaan E, Darji S, Briggs W, Yarmush J, D’Ayala M, 2014.
        Impact of regional versus general anesthesia on the clinical outcomes of
        patients undergoing major lower extremity amputation. Ann Vasc Surg,
        2014 Jul;28(5):1149-56. PMID: 24342828.
   (10) Visconti A, Gaeta T, Cabezon M, Briggs W, Pyle M., 2013. Focused Board
        Intervention (FBI): A Remediation Program for Written Board Preparation




Case 2:20-cv-01771-PP Filed 12/01/20 Page 7 of 13 Document 1-8
 8


            and the Medical Knowledge Core Competency. J Grad Med Educ. 2013
            Sep;5(3):464-7. PMID: 24404311.
     (11)   Annika Krystyna, D Kumari, R Tenney, R Kosanovic, T Safi, WM Briggs,
            K Hennessey, M Skelly, E Enriquez, J Lajeune, W Ghani and MD Schwalb,
            2013. Hepatitis c antibody testing in African American and Hispanic men
            in New York City with prostate biopsy. Oncology Discovery, Vol 1. DOI:
            10.7243/2052-6199-1-1.
     (12)   Ziad Y. Fayad, Elie Semaan, Bashar Fahoum, W. Matt Briggs, Anthony
            Tortolani, and Marcus D’Ayala, 2013. Aortic mural thrombus in the nor-
            mal or minimally atherosclerotic aorta: A systematic review and meta-
            analysis of the available literature. Ann Vasc Surg., Apr;27(3):282-90.
            DOI:10.1016/j.avsg.2012.03.011.
     (13)   Elizabeth Haines, Gerardo Chiricolo, Kresimir Aralica, William Briggs,
            Robert Van Amerongen, Andrew Laudenbach, Kevin O’Rourke, and Lawrence
            Melniker MD, 2012. Derivation of a Pediatric Growth Curve for Inferior
            Vena Caval Diameter in Healthy Pediatric Patients. Crit Ultrasound J.
            2012 May 28;4(1):12. doi: 10.1186/2036-7902-4-12.
     (14)   Wei Li, Piotr Gorecki, Elie Semaan, William Briggs, Anthony J. Tortolani,
            Marcus D’Ayala, 2011. Concurrent Prophylactic Placement of Inferior Vena
            Cava Filter in gastric bypass and adjustable banding operations: An analy-
            sis of the Bariatric Outcomes Longitudinal Database (BOLD). J. Vascular
            Surg. 2012 Jun;55(6):1690-5. doi: 10.1016/j.jvs.2011.12.056.
     (15)   Krystyna A, Kosanovic R, Tenney R, Safi T, Briggs WM, et al. (2011)
            Colonoscopy Findings in Men with Transrectal Ultrasound Guided Prostate
            Biopsy: Association of Colonic Lipoma with Prostate Cancer. J Cancer Sci
            Ther S4:002. doi:10.4172/1948-5956.S4-002
     (16)   Birkhahn RH, Wen W, Datillo PA, Briggs WM, Parekh A, Arkun A, Byrd
            B, Gaeta TJ, 2012. Improving patient flow in acute coronary syndromes
            in the face of hospital crowding. J Emerg Med. 2012 Aug;43(2):356-65.
            PMID: 22015378.
     (17)   Birkhahn RH, Haines E, Wen W, Reddy L, Briggs WM, Datillo PA., 2011.
            Estimating the clinical impact of bringing a multimarker cardiac panel to
            the bedside in the ED. Am J Emerg Med. 2011 Mar;29(3):304-8.
     (18)   Krystyna A, Safi T, Briggs WM, Schwalb MD., 2011. Correlation of hep-
            atitis C and prostate cancer, inverse correlation of basal cell hyperplasia
            or prostatitis and epidemic syphilis of unknown duration. Int Braz J Urol.
            2011 Mar-Apr;37(2):223-9; discussion 230.
     (19)   Muniyappa R, Briggs WM, 2010. Limited Predictive Ability of Surrogate
            Indices of Insulin Sensitivity/Resistance in Asian Indian Men: A Calibra-
            tion Model Analysis. AJP - Endocrinology and Metabolism. 299(6):E1106-
            12. PMID: 20943755.
     (20)   Birkhahn RH, Blomkalns A, Klausner H, Nowak R, Raja AS, Summers
            R, Weber JE, Briggs WM, Arkun A, Diercks D. The association between
            money and opinion in academic emergency medicine. West J Emerg Med.
            2010 May;11(2):126-32. PMID: 20823958.
     (21)   Loizzo JJ, Peterson JC, Charlson ME, Wolf EJ, Altemus M, Briggs WM,
            Vahdat LT, Caputo TA, 2010. The effect of a contemplative self-healing




Case 2:20-cv-01771-PP Filed 12/01/20 Page 8 of 13 Document 1-8
                                                                                    9


          program on quality of life in women with breast and gynecologic cancers.
          Altern Ther Health Med., May-Jun;16(3):30-7. PMID: 20486622.
   (22)   Krystyna A, Safi T, Briggs WM, Schwalb MD, 2010. Higher morbidity
          in prostate cancer patients after transrectal ultrasound guided prostate
          biopsy with 3-day oral ciprofloxacin prophylaxis, independent of number
          of cores. Brazilian Journal of Urology. Mar-Apr;37(2):223-9; discussion
          230. PMID:21557839.
   (23)   Arkun A, Briggs WM, Patel S, Datillo PA, Bove J, Birkhahn RH, 2010.
          Emergency department crowding: factors influencing flow West J Emerg
          Med. Feb;11(1):10-5.PMID: 20411067.
   (24)   Li W, D’Ayala M, Hirshberg A, Briggs W, Wise L, Tortolani A, 2010. Com-
          parison of conservative and operative treatment for blunt carotid injuries:
          analysis of the National Trauma Data Bank. J Vasc Surg.. Mar;51(3):593-
          9, 599.e1-2.PMID: 20206804.
   (25)   D’Ayala M, Huzar T, Briggs W, Fahoum B, Wong S, Wise L, Tortolani
          A, 2010. Blood transfusion and its effect on the clinical outcomes of pa-
          tients undergoing major lower extremity amputation. Ann Vasc Surg.,
          May;24(4):468-73. Epub 2009 Nov 8.PMID: 19900785.
   (26)   Tavakol M, Hassan KZ, Abdula RK, Briggs W, Oribabor CE, Tortolani AJ,
          Sacchi TJ, Lee LY, Heitner JF., 2009. Utility of brain natriuretic peptide
          as a predictor of atrial fibrillation after cardiac operations. Ann Thorac
          Surg. Sep;88(3):802-7.PMID: 19699901.
   (27)   Zandieh SO, Gershel JC, Briggs WM, Mancuso CA, Kuder JM., 2009. Re-
          visiting predictors of parental health care-seeking behaviors for nonurgent
          conditions at one inner-city hospital. Pediatr Emerg Care., Apr;25(4):238-
          243.PMID: 19382324.
   (28)   Birkhahn RH, Blomkalns AL, Klausner HA, Nowak RM, Raja AS, Sum-
          mers RL, Weber JE, Briggs WM, Arkun A, Diercks D., 2008. Academic
          emergency medicine faculty and industry relationships. Acad Emerg Med.,
          Sep;15(9):819-24.PMID: 19244632.
   (29)   Westermann H, Choi TN, Briggs WM, Charlson ME, Mancuso CA. Obesity
          and exercise habits of asthmatic patients. Ann Allergy Asthma Immunol.
          2008 Nov;101(5):488-94. doi: 10.1016/S1081-1206(10)60287-6.
   (30)   Boutin-Foster C., Ogedegbe G., Peterson J., Briggs M., Allegrante J.,
          Charlson ME., 2008. Psychosocial mediators of the relationship between
          race/ethnicity and depressive symptoms in Latino and white patients with
          coronary artery disease. J. National Medical Association. 100(7), 849-55.
          PMID: 18672563
   (31)   Charlson ME, Charlson RE, Marinopoulos S, McCulloch C, Briggs WM,
          Hollenberg J, 2008. The Charlson comorbidity index is adapted to pre-
          dict costs of chronic disease in primary care patients. J Clin Epidemiol,
          Dec;61(12):1234-40. PMID: 18619805.
   (32)   Mancuso CA, Westermann H, Choi TN, Wenderoth S, Briggs WM, Charl-
          son ME, 2008. Psychological and somatic symptoms in screening for de-
          pression in asthma patients. J. Asthma. 45(3), 221-5. PMID: 18415830.
   (33)   Ullery, BW, JC Peterson, FM, WM Briggs, LN Girardi, W Ko, AJ Tor-
          tolani, OW Isom, K Krieger, 2007. Cardiac Surgery in Nonagenarians:




Case 2:20-cv-01771-PP Filed 12/01/20 Page 9 of 13 Document 1-8
  10


              Should We or Shouldn’t We? Annals of Thoracic Surgery. 85(3), 854-60.
              PMID: 18291156.
       (34)   Mancuso, CA, T Choi, H Westermann, WM Briggs, S Wenderoth, 2007.
              Patient-reported and Physician-reported Depressive Conditions in Relation
              to Asthma Severity and Control. Chest. 133(5), 1142-8. PMID: 18263683.
       (35)   Rosenzweig JS, Van Deusen SK, Okpara O, Datillo PA, Briggs WM, Birkhahn
              RH, 2008. Authorship, collaboration, and predictors of extramural fund-
              ing in the emergency medicine literature. Am J Emerg Med. 26(1), 5-9.
              PMID: 18082774.
       (36)   Westermann H, Choi TN, Briggs WM, Charlson ME, Mancuso CA, 2008.
              Obesity and exercise habits of asthmatic patients. Ann Allergy Asthma
              Immunol. Nov;101(5):488-94.PMID: 19055202.
       (37)   Hogle NJ, Briggs WM, Fowler DL, 2007.Documenting a learning curve and
              test-retest reliability of two tasks on a virtual reality training simulator in
              laparoscopic surgery. J Surg Educ. 64(6), 424-30. PMID: 18063281.
       (38)   D’Ayala, M, C Martone, R M Smith, WM Briggs, M Potouridis, J S Deitch,
              and L Wise, 2006. The effect of systemic anticoagulation in patients un-
              dergoing angioaccess surgery. Annals of Vascular Surgery. 22(1), 11-5.
              PMID: 18055171.
       (39)   Charlson ME, Peterson F, Krieger K, Hartman GS, Hollenberg J, Briggs
              WM, et al., 2007. Improvement of outcomes after coronary artery bypass II:
              a randomized trial comparing intraoperative high versus customized mean
              arterial pressure. J. Cardiac Surgey. 22(6), 465-72. PMID: 18039205.
       (40)   Charlson ME, Peterson F, Boutin-Foster C, Briggs WM, Ogedegbe G, Mc-
              Culloch C, et al., 2008. Changing health behaviors to improve health out-
              comes after angioplasty: a randomized trial of net present value versus
              future value risk communication.. Health Education Research. 23(5), 826-
              39. PMID: 18025064.
       (41)   Charlson, M, Peterson J., Syat B, Briggs WM, Kline R, Dodd M, Murad
              V, Dione W, 2007. Outcomes of Community Based Social Service Interven-
              tions in Homebound Elders Int. J. Geriatric Psychiatry. 23(4), 427-32.
              PMID: 17918183.
       (42)   Hogle NJ, Briggs WM, Fowler DL. Documenting a learning curve and
              test-retest reliability of two tasks on a virtual reality training simulator
              in laparoscopic surgery. J Surg Educ. 2007 Nov-Dec;64(6):424-30. PMID:
              18063281.
       (43)   Mancuso, CA, T Choi, H Westermann, WM Briggs, S Wenderoth, 2007.
              Measuring physical activity in asthma patients: two-minute walk test, re-
              peated chair rise test, and self-reported energy expenditure. J. Asthma.
              44(4), 333-40. PMID: 17530534.
       (44)   Charlson ME, Charlson RE, Briggs W, Hollenberg J, 2007. Can disease
              management target patients most likely to generate high costs? The impact
              of comorbidity. J Gen Intern Med. 22(4), 464-9. PMID: 17372794.
       (45)   Charlson ME, Boutin-Foster C, Mancuso CA, Peterson F, Ogedegbe G,
              Briggs WM, Robbins L, Isen A, Allegrante JP, 2006. Randomized Con-
              trolled Trials of Positive Affect and Self-affirmation to Facilitate Healthy




Case 2:20-cv-01771-PP Filed 12/01/20 Page 10 of 13 Document 1-8
                                                                                    11


           Behaviors in Patients with Cardiopulmonary Diseases: Rationale, Trial De-
           sign, and Methods. Contemporary Clinical Trials. 28(6), 748-62. PMID:
           17459784.
    (46)   Charlson ME, Boutin-Foster C., Mancuso C., Ogedegbe G., Peterson J.,
           Briggs M., Allegrante J., Robbins L., Isen A., 2007. Using positive affect
           and self affirmation to inform and to improve self management behaviors
           in cardiopulmonary patients: Design, rationale and methods. Controlled
           Clinical Trials. November 2007 (Vol. 28, Issue 6, Pages 748-762).
    (47)   Melniker LA, Leibner E, McKenney MG, Lopez P, Briggs WM, Mancuso
           CA., 2006. Randomized Controlled Clinical Trial of Point-of-Care, Limited
           Ultrasonography (PLUS) for Trauma in the Emergency Department: The
           First Sonography Outcomes Assessment Program (SOAP-1) Trial. Annals
           of Emergency Medicine. 48(3), 227-235. PMID: 16934640.
    (48)   Milling, TJ, C Holden, LA Melniker, WM Briggs, R Birkhahn, TJ Gaeta,
           2006. Randomized controlled trial of single-operator vs. two-operator ul-
           trasound guidance for internal jugular central venous cannulation. Acad
           Emerg Med., 13(3), 245-7. PMID: 16495416.
    (49)   Milla F, Skubas N, Briggs WM, Girardi LN, Lee LY, Ko W, Tortolani AJ,
           Krieger KH, Isom OW, Mack CA, 2006. Epicardial beating heart cryoab-
           lation using a novel argon-based cryoclamp and linear probe. J Thorac
           Cardiovasc Surg., 131(2), 403-11. PMID: 16434271.
    (50)   Birkhahn, SK Van Deusen, O Okpara, PA Datillo, WM Briggs, TJ Gaeta,
           2006. Funding and publishing trends of original research by emergency
           medicine investigators over the past decade. Annals of Emergency Medicine,
           13(1), 95-101. PMID: 16365335.
    (51)   Birkhahn, WM Briggs, PA Datillo, SK Van Deusen, TJ Gaeta, 2006. Classi-
           fying patients suspected of appendicitis with regard to likelihood. American
           Journal of Surgery, 191(4), 497-502. PMID: 16531143
    (52)   Charlson ME, Charlson RE, Briggs WM, Hollenberg J, 2006. Can disease
           management target patients most likely to generate high costs. J. General
           Internal Medicine. 22(4), 464-9.
    (53)   Milling, TJ, J Rose, WM Briggs, R Birkhahn, TJ Gaeta, JJ Bove, and
           LA Melniker, 2005. Randomized, controlled clinical trial of point-of-care
           limited ultrasonography assistance of central venous cannulation: the Third
           Sonography Outcomes Assessment Program (SOAP-3) Trial. Crit Care
           Med. 33(8), 1764-9. PMID: 16096454.
    (54)   Garfield JL, Birkhahn RH, Gaeta TJ, Briggs WM, 2004. Diagnostic Delays
           and Pathways on Route to Operative Intervention in Acute Appendicitis.
           American Surgeon. 70(11), 1010-1013. PMID: 15586517.
    (55)   Birkhahn RH, Gaeta TJ, Tloczkowski J, Mundy TA, Sharma M, Bove JJ,
           Briggs WM, 2003. Emergency medicine trained physicians are proficient in
           the insertion of transvenous pacemakers. Annals of Emergency Medicine.
           43 (4), 469-474. PMID: 15039689.
  3.1. Talks (I am years behind updating these).
      (1) Briggs, 2016. The Crisis Of Evidence: Probability & The Nature Of Cause.
          Institute of Statistical Science, Academia Sinica, Taipei, Taiwan.
      (2) Wei Li,Piotr Gorecki, Robert Autin, William Briggs, Elie Semaan, Anthony
          J. Tortolani, Marcus D’Ayala, 2011. Concurrent Prophylactic Placement of




Case 2:20-cv-01771-PP Filed 12/01/20 Page 11 of 13 Document 1-8
  12


              Inferior Vena Cava Filter (CPPOIVCF) in Gastric Bypass and Adjustable
              Banding Operations: An analysis of the Bariatric Outcomes Longitudinal
              Database. Eastern Vascular Society 25th Annual Meeting, 2011.
        (3)   Wei Li, Jo Daniel, James Rucinski, Syed Gardezi, Piotr Gorecki, Paul
              Thodiyil, Bashar Fahoum, William Briggs, Leslie Wise, 2010. FACSFactors
              affecting patient disposition after ambulatory laparoscopic cholecystectomy
              (ALC) cheanalysis of the National Survey of Ambulatory Surgery (NSAS).
              American College of Surgeons.
        (4)   Wei Li, Marcus D’Ayala, et al., William Briggs, 2010. Coronary bypass and
              carotid endarterectomy (CEA): does a combined operative approach offer
              better outcome? - Outcome of different management strategies in patients
              with carotid stenosis undergoing coronary artery bypass grafting (CABG).
              Vascular Annual Meeting.
        (5)   Briggs, WM, 2007. On equi-probable priors, MAX ENT 2007, Saratoga
              Springs, NY.
        (6)   Briggs, WM, and RA Zaretzki, 2006. On producing probability forecasts
              (from ensembles). 18th Conf. on Probability and Statistics in the Atmo-
              spheric Sciences, Atlanta, GA, Amer. Meteor. Soc.
        (7)   Briggs, WM, and RA Zaretzki, 2006. Improvements on the ROC Curve:
              Skill Plots for Forecast Evaluation. Invited. Joint Research Conference on
              Statistics in Quality Industry and Technology, Knoxville, TN.
        (8)   Briggs, WM, and RA Zaretzki, 2005. Skill Curves and ROC Curves for
              Diagnoses, or Why Skill Curves are More Fun. Joint Statistical Meetings,
              American Stat. Soc., Minneapolis, MN.
        (9)   Briggs W.M., 2005. On the optimal combination of probabilistic forecasts
              to maximize skill. International Symposium on Forecasting San Antonio,
              TX. International Institute of Forecasters.
       (10)   Briggs, WM, and D Ruppert, 2004. Assessing the skill of yes/no forecasts
              for Markov observations. 17th Conf. on Probability and Statistics in the
              Atmospheric Sciences, Seattle, WA, Amer. Meteor. Soc.
       (11)   Melniker, L, E Liebner, B Tiffany, P Lopez, WM Briggs, M McKenney,
              2004. Randomized clinical trial of point-of-care limited ultrasonography
              (PLUS) for trauma in the emergency department. Annals of Emergency
              Medicine, 44.
       (12)   Birkhahn RH, Gaeta TJ, Van Deusen SK, Briggs WM, 2004. Classifying
              patients suspected of appendicitis with regard to likelihood. Annals of
              Emergency Medicine, 44 (4): S17-S17 51 Suppl. S.
       (13)   Zandieh, SO, WM Briggs, JM Kuder, and CA Mancuso, 2004. Negative
              perceptions of health care among caregivers of children auto-assigned to
              a Medicaid managed care health plan. Ambulatory Pediatric Association
              Meeting, San Francisco, CA; and National Research Service Award Trainees
              Conference, San Diego, CA.
       (14)   Melniker, L, E Liebner, B Tiffany, P Lopez, M Sharma, WM Briggs, M
              McKenney, 2003. Cost Analysis of Point-of-care, Limited Ultrasonogra-
              phy (PLUS) in Trauma Patients: The Sonography Outcomes Assessment
              Program (SOAP)-1 Trial. Academic Emergency Medicine, 11, 568.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 12 of 13 Document 1-8
                                                                                     13


    (15) Melniker, LA, WM Briggs, and CA Mancuso, 2003. Including comorbid-
         ity in the assessment of trauma patients: a revision of the trauma injury
         severity score. J. Clin Epidemiology, Sep., 56(9), 921. PMID: 14505784.
    (16) Briggs, WM, and RA Levine, 1998. Comparison of forecasts using the
         bootstrap. 14th Conf. on Probability and Statistics in the Atmospheric
         Sciences Phoenix, AZ, Amer. Meteor. Soc., 1-4.
    (17) Briggs, WM, and R Zaretzki, 1998. The effect of randomly spaced observa-
         tions on field forecast error scores. 14th Conf. on Probability and Statistics
         in the Atmospheric Sciences Phoenix, AZ, Amer. Meteor. Soc., 5-8.
    (18) Briggs, WM, and RA Levine, 1996. Wavelets and image comparison: new
         approaches to field forecast verification. 13th Conf. on Probability and
         Statistics in the Atmospheric Sciences, San Francisco, CA, Amer. Meteor.
         Soc., 274-277.
    (19) Briggs, WM, and DS Wilks, 1996. Modifying parameters of a daily stochas-
         tic weather generator using long-range forecasts. 13th Conf. on Probability
         and Statistics in the Atmospheric Sciences, San Francisco, CA, Amer. Me-
         teor. Soc., 243-2246.




Case 2:20-cv-01771-PP Filed 12/01/20 Page 13 of 13 Document 1-8
